Exhibit 10.2

 

[g124981kcimage002.jpg]

 

September 20, 2004

 

Patrick Reutens

 

Dear Patrick:

 

Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you with
us, in the position of Chief Legal Officer.  The terms of our offer and the
benefits currently provided by the Company are as follows:

 

1.     Your initial annual base salary will be $250,000, payable in accordance
with the Company’s normal payroll practices with such payroll deductions and
withholdings as are required by law and subject to adjustment by the Board of
Directors of the Company or a committee of the Board of Directors of the Company
(the “Board”).  In addition, you will be eligible to participate in regular
health insurance, vacation and other employee benefit plans established by the
Company for its employees from time to time. You will have overall
responsibility for the legal management of the Company and will report directly
to the Chief Executive Officer.  You will be expected to devote your full
working time and attention to the business of the Company, and you will not
directly or indirectly, engage or participate in any business that is
competitive in any manner with the business of the Company.  You will also be
expected to comply with and be bound by the Company’s operating policies,
procedures and practices that are from time to time in effect during the term of
your employment.

 

2.     A hiring bonus of $30,000 is to be paid to you in two installment
payments of $15,000. The first payment will be made to you upon your
commencement of employment with the Company. The second payment will be made to
you upon the six-month anniversary (“Six Month Anniversary”) of your employment
with the Company, as long as you continue to be employed by the Company on the
Six Month Anniversary. .

 

3.     As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions which will be the property of the
Company.  To protect the interest of the Company, you will need to sign the
Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment.  We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer.

 

4.     The Board will approve a grant to you, contingent on you consummating
employment with the Company as Chief Legal Officer, of stock options to purchase
375,000 shares of the Company’s Common Stock at an exercise price equal to the
closing price on the date that you begin employment with the Company.  Provided
you continue to provide services to the Company, the stock options will become
vested and exercisable with respect to 25% of the total shares granted on the 12
month anniversary date of your employment commencement date, and thereafter on
the same date of each succeeding month an additional 2.083% of the total shares
granted under the stock option will become vested and exercisable.

 

--------------------------------------------------------------------------------


 

5.     Upon termination of your employment with the Company for any reason, you
will receive payment for all unpaid salary and vacation accrued to the date of
your termination of employment; and (except as provided in Section 5(b)(iv)
below) your benefits will terminate pursuant to the terms of the Company’s then
existing benefit plans and policies as provided under the terms of such plans
and policies and as required by applicable law.  Under certain circumstances,
you will also be entitled to receive Severance Payments (as defined below), but
you will not be entitled to any other compensation, award or damages with
respect to your employment or termination.  A general release of claims
agreement, as provided to you by the Company, must be executed by you and
delivered to the Company in order for you to receive any Severance Payments.

 

a)         In the event of your voluntary termination or termination for Cause,
you will not be entitled to any severance benefits including, but not limited to
Severance Payments, or additional vesting of shares of restricted stock or
options.

 

b)        In the event of your involuntary termination without Cause, you shall
be entitled to (i) continue to receive your salary for six (6) months following
termination, at the same rate of your base salary at the time of termination;
(ii) six (6) months acceleration on the vesting of any options to purchase
shares of the Company’s common stock that you hold at the time of termination;
(iii) any target bonus that you are eligible for at the time of termination,
prorated for the portion of the fiscal year that you were employed and (iv)
payment by the Company of your COBRA insurance premiums, should you elect
coverage, for a period of the shorter of six (6) months following termination or
until you become employed at a new position (Items (i), (ii) (iii) and (iv)
being collectively defined as “Severance Payments”); provided however, that in
no event shall you receive Severance Payments if you fail to execute and deliver
to the Company, a general release of claims, as provided to you by the Company. 
Severance Payments, if any, shall be made less applicable deductions and
withholdings and in accordance with the Company’s normal payroll practices.

 

c)         “Cause” means (i) any material breach of this agreement, the Employee
Inventions and Confidentiality Agreement between you and the Company, or any
other written agreement between you and the Company, if such breach causes harm
to the Company; (ii) any gross negligence or willful misconduct by you in your
performance of duties to the Company that causes harm to the Company, including
(without limitation) repeated failure to follow the directions of the person to
whom you report; (iii) your repeated failure to diligently follow the lawful
directions of the Board or your repeated failure to diligently perform your
duties in a reasonable manner pursuant to this agreement; (iv) your commission
of a felony under the laws of the United States or any state thereof; (v) your
commission of any act of fraud, embezzlement or dishonesty or breach of
fiduciary duties; or (vi) your the abuse of alcohol or controlled substances
that has a detrimental effect upon your performance of your duties under this
agreement.  A termination without Cause shall mean a termination for any reason
other than those listed in clauses (i)-(vi) of the preceding sentence or death
or disability.

 

6.     This letter agreement constitutes the entire understanding and agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior and contemporaneous agreements or

 

--------------------------------------------------------------------------------


 

understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect to such subject matter.

 

7.     This agreement will be governed by the laws of the State of California
without reference to conflict of laws provisions.

 

8.     You agree that any dispute regarding the interpretation or enforcement of
this agreement shall be decided by confidential, final and binding arbitration
conducted by Judicial Arbitration and Mediation Services (“JAMS”) under the then
existing JAMS rules rather than by litigation in court, trial by jury,
administrative proceeding or in any other forum.

 

9.     While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason at any time.  Any statements or representations that have been or may
be, made to you that are contrary, should be regarded by you as ineffective. 
Further, your participation in any stock option or benefit program is not to be
regarded as assuring you of continuing employment for any particular period of
time.

 

10.   Please note that because of employer regulations adopted in the
Immigration Reform and Control Act of 1986, within three business days of
starting your new position you will need to present documentation demonstrating
that you have authorization to work in the United States.  If you have questions
about this requirement, which applies to U. S. citizens and non-U.S. citizens
alike, you may contact our Human Resource department.

 

11.   Please sign the enclosed copy of this letter in the space indicated and
return it to the Human Resource department.  Your signature will acknowledge
that you have read and understood and agreed to the terms and conditions of this
offer and the attached documents.  Should you have anything else that you wish
to discuss, please do not hesitate to call.

 

We look forward to the opportunity to welcome you to Silicon Image, Inc.

 

Sincerely,

 

 

/s/ David Lee

 

9/20/04

 

 

David Lee

Chief Executive Officer and Chairman of the Board

 

 

Acknowledged, Accepted and Agreed

 

 

/s/ Patrick Reutens

 

9/20/04

 

10/22/04

Patrick Reutens

 

Date

 

Start Date

 

This letter is simply for your information and is not to be construed as a
contract of employment.

 

--------------------------------------------------------------------------------